UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 a Delaware corporation 1752 East Avenue J#266 Lancaster, CA93535 213-694-1888 Commission file number: 333-156832 I.R.S. Employer I.D. #: 56-2646829 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 daysxYes o No We are not required to submit electronically nor post on our website any Interactive Date Files pursuant to Rule 405 of Regulation S-T. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYes x No The number of shares outstanding of our Common Stock is 130,519,822 as of August 15, 2010. The number of shares outstanding of our Preferred Stock is 18,500 as of August 15, 2010. There are no other classes of stock. TABLE OF CONTENTS Unaudited Financial Statements 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Controls and Procedures 12 Legal Proceedings 13 Exhibits 13 Signatures 14 2 WRITERS' GROUP FILM CORP. [A Development Stage Company] CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2010 March 31, 2010 ASSETS Current Assets Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable $ $ Accrued Liabilities Convertible Notes Payable, net of $5,760 and $15,467 unamortized discount, respectively Total Liabilities Stockholders'Deficit Preferred stock: Series A convertible preferred stock, $0.00001 par, 130,000,000 shares authorized, 10,000 and 0 issued and outstanding, respectively - - Series B convertible preferred stock, $0.00001 par, 70,000,000 shares authorized, 3,500 and 1,000 issued and outstanding, respectively - - Series C convertible preferred stock, $0.00001 par, 20,000,000 shares authorized, 0 and 0 issued and outstanding, respectively - - Common stock, $0.00001 par, 20,000,000,000 and 175,000,000 shares authorized, 130,519,822 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See Notes to Unaudited Consolidated Financial Statements 3 WRITERS' GROUP FILM CORP. [A Development Stage Company] CONSOLIDATED STATEMENTS OF EXPENSES (Unaudited) Three Months Ended Three Months Ended March 9, 2007 (inception) through June 30, 2010 June 30, 2009 June 30, 2010 Revenues $
